Title: To James Madison from John Dawson, 7 July 1790
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond July 7th. 1790
The Gentleman who will hand you this is a Mr. Austin, whom I take the liberty of introducing to your attention.
He is interested in the establishment of a shot manufactory in this state, which the legislature has thought proper to encourage, & which promises to be productive of considerable advantage. Hi[s] wish is to get assistance from the general goverment in some or other—& I am confident you will forward that wish so far as from the statement he shall make it appears to you to be advantageous. With much respect & esteem Yr. friend & Serv
J Dawson
